Citation Nr: 0015143	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-01 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for arthralgia of the 
hips, as secondary to the service-connected sacralization of 
the lumbar spine with chronic low back strain.

2.  Entitlement to an evaluation in excess of 20 percent for 
sacralization of the lumbar spine with chronic low back 
strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1956 to 
February 1975. 


FINDINGS OF FACT

1.  There is no competent evidence that the veteran's 
arthralgia of the hips is related to his service-connected 
sacralization of the lumbar spine with chronic low back 
strain.

2.  Sacralization of the lumbar spine with chronic low back 
strain is not manifested by any of the following: severe 
sacroiliac injury and weakness, severe lumbosacral strain, 
severe limitation of motion, or severe intervertebral disc 
syndrome.

CONCLUSIONS OF LAW

1.  The claim for service connection for arthralgia of the 
hips, as secondary to service-connected sacralization of the 
lumbar spine with chronic low back strain, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 20 percent 
for sacralization of the lumbar spine with chronic low back 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5294 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background 

Service medical records reveal no complaints or findings of a 
hip disorder.  On a January 1975 Fleet Reserve physical 
examination report, the veteran denied having had arthritis, 
rheumatism, and bursitis.  The lower extremities were normal, 
and a hip disorder was not noted.  

On a May 1975 VA examination, the veteran's gait was normal 
and he could walk on his heels and toes.  

In a June 1975 rating decision, service connection was 
granted for sacralization of the lumbar spine with chronic 
low back strain, and a zero percent was assigned under 
Diagnostic Code 5294 (sacroiliac injury and weakness).  In 
April 1976, the veteran underwent another VA examination, 
which revealed a full range of motion in all joints in the 
lower extremities, no evidence loss of muscle strength, and 
satisfactory heel and toe walking.   

The veteran was afforded another VA examination in April 
1981, at which time he stated that, with careful use and 
protection of his back, he had had very little difficulty 
since service.  On examination his gait was noted to be 
normal.  In October 1981, the veteran received VA outpatient 
treatment for his low back.  He complained of difficulty 
walking and numbness of both legs.  Physical examination 
revealed that heel and toe walking was within normal limits.  

In a January 1982 rating decision, service connection was 
denied for arthritis of the lumbar spine; however, a 10 
percent disability evaluation was assigned for sacralization 
of the lumbar spine with chronic low back strain under 
Diagnostic Code 5294, effective October 5, 1981.  In a May 
1982 rating decision, service connection for arthritis of the 
lumbar spine continued to be denied.  

VA medical records reflect that in June 1983 the veteran 
reported that pain radiated from his low back to both hips 
and down the outer aspects of the thighs.  The diagnosis was 
degenerative joint disease of lumbar spine.  

By a September 1983 rating decision a 20 percent disability 
rating was granted for sacralization of the lumbar spine with 
chronic low back strain under Diagnostic Code 5294, effective 
June 28, 1983.

The veteran was afforded a VA examination in February 1986. 
He reported that he was able to avoid much of a back problem 
if he was careful in his lifting and activities.  He stated 
that pain was usually in his lower back and that sometimes it 
radiated down his left leg and buttock.  Examination revealed 
muscle spasm with range of motion testing.  The diagnosis was 
chronic lumbosacral strain.  X-rays of the lumbar spine taken 
in conjunction with that VA examination were normal.  VA 
medical records reflect that in October 1987 the veteran 
complained of pain radiating into the right lateral hip, but 
a hip disorder was not diagnosed.  X-rays of the lumbar spine 
taken in October 1987 revealed a minimal degenerative change 
of the posterior apophyseal joints at L4-L5 and L5-S1.  In 
March 1988, the assessment was chronic low back disorder with 
degenerative changes.  The veteran underwent a VA examination 
in November 1988.  It was noted that his gait was normal.  
Range of motion in the hips was the following: flexion to 110 
degrees, internal rotation to 10 degrees, external rotation 
to 20 degrees, and abduction to 30 degrees.  It was also 
reported that X-rays, taken on November 1, 1988, revealed 
some narrowing of the disc spaces, possibly at L2-3.  The 
actual November 1, 1988, X-ray report indicates that there 
were degenerative changes with anterior lipping and spurring 
of the vertebral bodies along with a prominent S1-S2 disc 
space.  The impression from that X-ray study was a stable 
lumbosacral spine, with no significant disc space narrowing 
and with mild anterior lipping and spurring of the vertebral 
bodies.  In an August 1989 decision, the Board denied the 
claim for a rating in excess of 20 percent for sacralization 
of the lumbar spine with chronic low back strain.

In July 1998 the veteran filed a claim for an increased 
rating, stating that his back condition had worsened.  He 
also claimed service connection for a hip disability as 
secondary to the back disorder.  In July 1998 the RO 
requested the veteran's medical records from 1995 to the 
present.  The records received show that in February 1995 the 
veteran reported that his back went out and that he had 
numbness in the left leg.  He was observed to have a stiff 
gait and difficulty rising from the sitting position.  The 
assessment was altered mobility.  He was referred to a 
physician assistant to whom he reported that his last flare-
up had been about two years earlier and that his flare-ups 
usually resolved with bed rest.  He indicated that he did not 
know of any precipitating factors for this particular flare-
up.  He said that he woke up five days ago with an acute 
increase in low back pain and occasional numbness and 
tingling in the right thigh.  He denied any weakness or pain 
down the legs.  He also denied any increase in physical 
activity.  However, he noted that sitting increased the pain.  
Physical examination revealed that the veteran ambulated 
without difficulty.  He worse a back brace with metal stays.  
Range of motion was fair and motor strength was 5/5.  There 
were no sensory deficits.  Straight leg raising was negative.  
Deep tendon reflexes were 2+ at the knees and 0 at the 
ankles.  There was pain to palpation in the right L5-S1 area 
and the right sacroiliac area.  The assessment was acute 
exacerbation of right low back pain and sacroiliac pain 
without any definite new radicular findings except for a 
decrease in the ankle deep tendon reflexes.  The plan was bed 
rest for two days, and return to clinic as needed if there 
was persistent numbness, any weakness, or pain to the legs.  
The records also reflect a notation that he had been seen in 
the dental service in February 1998, that he was seen for an 
upper respiratory infection in April 1998, and that he was 
seen for a complaint of diarrhea in October 1998.   

In a July 1998 statement, the veteran reported that at times 
he could barely stand and walk straight.  He indicated that 
his treatment included heating pads, a back brace, and over-
the-counter medications.  He also noted that his hip 
sometimes went out and that he would almost fall.  He also 
said that he had been told informally by a "physicial 
(sic)" that his left hip disorder was probably due to the 
way that he walked and that his gait was caused by his back 
disorder.

In a September 1998 VA examination report, it was noted that 
the veteran's claims file and medical records had been 
reviewed.  It was noted that he had had recurrent episodes of 
back pain since 1966 after lifting a bushel of apples.   He 
reported that the last episode of bad back pain was in 1995, 
when he saw a VA physician.  He again had had trouble with 
back pain during the last two weeks.  It was reported that 
since 1966 he had had episodes of the same kind of pain every 
one to three years.  He said that the pain was located in the 
low lumbar area and left buttock, and sometimes it radiated 
down the anterior aspect of the left thigh.  It was also 
reported that sometimes the left lower extremity seemed to go 
to sleep "with this" and he would have to lift it with his 
hands.  When the episodes occurred he would take ibuprofen 
and for the past two weeks had been taking it about every 
other day.  He had last seen a physician for his back in 
1995. 

The examination report further reflects that the veteran had 
been a VA employee for many years, working in the area of 
claims, and that he had last lost time from work in 1995.  He 
stated that in February 1998 he noticed pain in his hips, 
left greater than right, and would stumble when walking.  He 
said that at times he had had a burning sensation in one hip, 
more often the left and more severe in that hip.  Along with 
that problem, he would have a feeling of weakness of the hip 
joint. It was noted that there had been no injury and that 
the hip pain was of lesser degree than the back pain.  The 
veteran indicated that until a year ago he walked three to 
four miles an evening on an average of four times a week, but 
that he no longer did that.  He said that his only exertional 
activity was mowing the grass once a week.  He indicated that 
he had trouble walking on uneven surfaces and had to use his 
hands to lift his left leg over his right leg.

Physical examination revealed that the veteran could walk on 
his heels and toes, and could squat with hand support.  There 
was a flattening of the lumbar spine when the veteran stood.  
He was not tender over the lumbar spine or the hips.  
Straight leg raising to 40 degrees on each side produced a 
slight pain in the low back.  Range of motion of the lumbar 
spine was flexion to 75 degrees, extension to 25 degrees, 
lateral flexion to 20 degrees bilaterally, and rotation to 20 
degrees bilaterally.  Range of motion of the hips was flexion 
to 100 degrees on the right and to 90 degrees on the left, 
extension to 30 degrees on the right and to 25 degrees on the 
left, abduction to 30 degrees on the right and to 25 degrees 
on the left, adduction to 30 degrees on the right and to 25 
degrees on the left, internal rotation to 15 degrees on the 
right and to 10 degrees on the left, and external rotation to 
30 degrees on the right and to 20 degrees on the left.  The 
lower extremities had good circulation.  They were warm, and 
there was no swelling.  Lower extremity reflexes were 
hypoactive and equal bilaterally.  There was no change in the 
sensation of the skin of the lower extremities.

The impressions of the examiner were (1) sacralization of L5 
with chronic low back pain that was essentially unchanged in 
the past twenty years, and (2) arthralgia of each hip with 
the left being worse than the right.  As to the low back 
disorder, the examiner indicated that the recurrent episodes 
of pain produced moderate disability.  With regard to the hip 
disorder, the examiner opined that the arthralgia was 
unrelated to the back pain and that it was a minimal 
disability.  Specifically, the examiner noted that the only 
way that the hip pain could be related to the back was if 
there had been an altered gait, but that the veteran had not 
altered his gait because of the back pain.  

In his November 1998 notice of disagreement, the veteran 
indicated, as to his hip disorder, that he had had to alter 
his gait because of back pain but not 100 percent of the 
time.  He said that there had been, and were still, times 
when his gait was altered.  With regard to his low back 
disorder, the veteran indicated that he was not able to walk 
on his heels and toes, and that there was more than just 
slight pain on straight leg raising.  He said that, although 
he did not have listing of the whole spine to the opposite 
side constantly, it did happen occasionally and that he would 
lean, usually to the right.  He also stated that listed to 
the right and could barely even sit in a straight manner.

II.  Secondary Service Connection for 
Arthralgia of the Hips

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131. 

Service connection is also warranted for a disability 
proximately due to or the result of a service-connected 
disorder, or where aggravation of a nonservice-connected 

disorder is proximately due to or the result of a service-
connected disability.  
38 C.F.R. § 3.310(a).  In order to show that a disability is 
proximately due to or the result of a service-connected 
disease or injury, the veteran must submit competent medical 
evidence showing that the disabilities are causally-related.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In the case of 
aggravation, such secondary disorder is compensable only to 
the degree of disability over and above the degree of 
disability that would exist without such aggravation.  Allen 
v. Brown, 7 Vet. App. 439, 448-49 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has held that 
a lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Furthermore, a layperson's account of what a physician said 
is also not competent medical evidence.  Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).

Analysis 

The veteran's bilateral hip arthralgia was first shown long 
after service, and the veteran has stated that he did not 
have hip problems until February 1998.  The September 1998 VA 
examiner specifically opined that the arthralgia was 
unrelated to the veteran's back pain, noting that the only 
way the hip pain could be related to the back was if there 
had been an altered gait, which the examiner stated had not 
occurred.  Although the veteran claims that he does 
occasionally alter his gait due to back pain, altered gait 
has not been documented in the claims file either currently 
or in the past.  In fact, when the veteran was seen in 
February 1995 for an exacerbation of his back disorder, he 
was noted to ambulate with difficulty.  Thus, the veteran's 
allegation in support of his claim is of limited probative 
value and, in the absence of any corroboration of an altered 
gait, is insufficient to establish that he has altered gait 
that caused arthralgia of the hips.  In that regard, the 
veteran's own opinion as to the cause of arthralgia is not 
competent medical evidence.  See Espiritu, 2 Vet. App. at 
494-95.  

In a July 1998 statement, the veteran indicated that he had 
been informally told by a physician that his left hip 
disorder was due to the way that he walked and that his gait 
was caused by his back disorder.  That statement is not 
competent medical evidence because it is a layperson's 
account of what a physician said.  Robinette, 8 Vet. App. at 
77.  Moreover, it does not change the fact that there is no 
medical or other corroboration of an altered gait.  Other 
than the veteran's own allegations there is no evidence of a 
relationship between his low back disability and his hip 
pain.  In other words, there is no competent evidence that 
his bilateral hip arthralgia is proximately due to, or the 
result of, the service-connected sacralization of the lumbar 
spine with chronic low back strain, or for that matter, that 
the back disability has permanently worsened the hip problem.  

As there is no competent evidence to establish a relationship 
between the veteran's bilateral arthralgia of the hips and 
his service-connected sacralization of the lumbar spine with 
chronic low back strain, this claim is not well grounded.  
See Caluza v. Brown, 7 Vet. App. 498 (1995); Jones, 7 Vet. 
App. at 137.  

Other Considerations 

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a) (West 1991), depending on the particular 
facts in each case.  See Robinette v. Brown, 8 Vet. App. 69 
(1995); Beausoleil v. Brown, 8 Vet. App. 459 (1996); as 
modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
wherein the Court found that there was a duty to further 
assist in the development of evidence only when the veteran 
has reported the existence of evidence which could serve to 
cause the claim to be well-grounded.  The facts and 
circumstances of this case are such that no further action is 
found to be warranted.  As for the July 1998 statement of the 
veteran regarding what a physician told him, the RO in the 
November 1998 rating decision and the December 1998 statement 
of the case informed the veteran that he needed to submit 
competent medical evidence relating the bilateral hip 
disorder to the service-connected low back disorder.  
Accordingly, the RO complied with the duty to inform under 38 
U.S.C.A. § 5103(a) (West 1991).  However, the veteran did not 
submit a statement or other evidence from a medical 
professional regarding any relationship between his bilateral 
hip disorder and the service-connected low back disorder.  

III.  Increased Rating for a Low Back Disorder

Initially, the Board finds that the claim is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board also finds that all relevant evidence has been 
obtained and that the duty to assist the claimant is 
satisfied.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  38 C.F.R. 
§§ 4.45, 4.59.  The Court has held that where evaluation is 
based on limitation of motion, the question of whether pain 
and functional loss are additionally disabling must be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45, 4.59.   

Separate disabilities arising from a single disease entity 
are to be rated separately.  Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994); Bierman v Brown, 6 Vet. App. 125, 130-32 
(1994); 38 C.F.R. § 4.25(b).  Nevertheless, the evaluation of 
the same disability under various diagnoses is to be avoided.  
The evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14.

A 40 percent evaluation is warranted for sacroiliac injury 
and weakness of severe degree with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, and narrowing 
or irregularity of the joint spaces; or some of the above 
with abnormal mobility on forced motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5294 (1999).  
The same criteria apply for lumbosacral strain.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).

A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms that 
are compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disk, with little intermittent relief.  A 40 percent 
evaluation is warranted when the disability is severe and is 
manifested by recurring attacks, with intermittent relief.  A 
20 percent evaluation for moderate intervertebral disc 
syndrome requires symptomatology manifested by recurring 
attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  In a VA 
General Counsel opinion, it was determined, in part, that 
Diagnostic Code 5293 involves loss of range of motion.  See 
VAOPGCPREC 36-97 (December 12, 1997).

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion of the lumbar 
spine is addressed in Diagnostic Code 5292, which provides 
for ratings of 10 percent, 20 percent, and 40 percent for 
slight, moderate, and severe limitation of motion, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Analysis 

The veteran's sacralization of the lumbar spine with chronic 
low back strain is currently rated under Diagnostic Code 5294 
(sacroiliac injury and weakness).  That code uses the 
criteria enumerated under Code 5295, lumbosacral strain.  At 
the time of the September 1998 VA examination the veteran 
apparently was experiencing an exacerbation of his back 
disability, which, it was noted, occurred about every few 
years, the last prior episode having been in 1995.  The 
September 1998 examination was noted to reveal flattening 
(but not listing) of the lumbar spine.  There was no 
tenderness of the spine and the spine could be flexed to 75 
degrees and extended to 25 degrees, with lateral flexion and 
rotation each to 20 degrees.   Thus forward bending would not 
be classified as markedly limited and no abnormal mobility on 
forced motion was noted.  Although prior X-rays had shown 
some degenerative changes and mild anterior lipping and 
spurring, that finding does not meet or more closely 
approximate the rating criteria for a 40 percent rating under 
Code 5294, 5295.  While the veteran asserts that he 
occasionally has listing of the spine to the right, listing 
of the whole spine has not been noted in the medical records 
relevant to the pending claim, including the September 1998 
VA examination report.  Additionally, of considerable 
significance but not determinative of the claim is the 
September 1998 VA examiner's conclusion that the recurrent 
episodes of pain only produced only a moderate disability.  
Accordingly, the preponderance of evidence is against a 
finding the veteran has severe sacroiliac weakness and injury 
or severe lumbosacral strain, and a higher rating is not 
warranted under either Diagnostic Code 5294, 5295.  

In the September 1998 VA examination report, it was noted 
that the veteran's lumbar spine had flexion to 75 degrees, 
extension to 25 degrees, lateral flexion to 20 degrees 
bilaterally, and rotation to 20 degrees bilaterally.  As 
previously noted, the September 1998 VA examiner indicated 
that the recurrent episodes of pain only produced a moderate 
disability.  Thus, even with consideration of 38 C.F.R. 
§§ 4.10, 4.40, 4.45, and 4.59, the preponderance of the 
evidence is against a finding that the veteran has severe 
limitation of motion in the lumbar spine so as to warrant an 
increased rating under Diagnostic Code 5292.

Although service connection is not in effect for 
intervertebral disc syndrome and there is no diagnosis of 
that disorder the Board will consider the veteran's back 
disability under the disc syndrome criteria to determine 
whether they would afford a basis for a higher rating.  In 
that regard, it must be emphasized that service connection 
for hip pain (arthralgia) has been denied.  On the September 
1998 VA examination reflexes were noted to be "hypoactive" 
but bilaterally equal.  Thus, it can not be stated that there 
were absent reflexes and there has been no notation of muscle 
spasm for many years.  When rating a back disability under 
Diagnostic Code 5293 consideration must be given to which of 
the specified manifestations are present and to the degree of 
severity and frequency/duration of symptomatic attacks.  To 
warrant a 40 percent rating, the disorder must be of severe 
degree and present as recurring attacks with only 
"intermittent" relief.  Based one the evidence in this 
case, which shows disabling episodes of back symptoms every 
few years, it can not be said that the veteran's has only 
intermittent relief from attacks.  Additionally, in view of 
the examiner's characterization of the disability as 
"moderate" and in view of the findings as discussed above, 
the Board concludes that overall the disability is not more 
than "moderate" as contemplated by the rating schedule.  
Thus, even considering the veteran's lumbar spine disorder 
under Diagnostic Code 5293, the preponderance of evidence is 
against a finding that he has severe intervertebral disc 
syndrome.  In addition, a separate rating for a neurological 
deficit of either lower extremity is not warranted because 
there is no objective, competent evidence of a separate, 
identifiable, ratable neurological deficit that is related to 
the sacralization of the lumbar spine with chronic low back 
strain.  See Bierman, 6 Vet. App. at 130-32.

In this instance, the veteran has not demonstrated any 
additional significant functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  
The 20 percent evaluation currently assigned specifically 
contemplates limitation of motion, spasm and pain, and some 
neurological symptoms as set out in the diagnostic codes 
considered above.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5294, 5295.  The veteran has evidenced no additional 
manifestations not contemplated by the above, such as 
atrophy, weakness, incoordination, swelling or deformity due 
to the service-connected disability.  In fact, recent 
examination has been negative for notation of spasm, atrophy 
or fasciculation. 

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (1999), 
whether or not they were raised by the veteran; however, the 
Board finds no basis upon which to assign a higher disability 
evaluation for the veteran's lumbar spine disorder.





ORDER

Service connection for arthralgia of the hips, as secondary 
to service-connected sacralization of the lumbar spine with 
chronic low back strain, is denied.

An evaluation in excess of 20 percent for sacralization of 
the lumbar spine with chronic low back strain is denied.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

